DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1, 4, 5, 32-35, and 37. Applicant has added claim 46. Claims 1, 3-8, and 32-46 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 37, there does not appear to be a written description of the claim limitation “an estimated rate of drainage amount”. This rejection could be overcome by amending claim 37 so that it contains subject matter supported by the specification, or by indicating where in the specification this is supported.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “a time value” in line 3 of claim 37. It is unclear if this “time value” is intended to be the same “time value” recited in claim 36 or not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 32, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent No. 5,383,891) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114).
Regarding claim 1, Walker discloses a nasal drip pad (Figs. 4-6, feat. 40; Col. 4, lines 39-58) comprising: an absorber (Figs. 4-6, feat. 32; Col. 4, lines 39-58), wherein the absorber comprises absorbent material (Col. 4, lines 39-58), and the absorber comprises an interior surface and an exterior surface (Fig. 5, feat. 32); a positioner (Figs. 4-6, feat. 40; Col. 4, lines 39-58), wherein the positioner is coupled to the absorber (Figs. 4-6, feats. 32 and 40; Col. 4, lines 39-58), and the positioner is configured to position the absorber below a nose of a user (Fig. 6, feat. 32; Col. 4, lines 39-58), such that a bottom edge of the interior surface is positioned against a face of the user below the nose of the user, such that the bottom edge maintains contact with the face of the user below the nose of the user (Annotated Fig. 1, feat. B), so as to form a seal between the bottom edge and the face of the user (Col. 4, lines 39-50), and a top edge of the interior surface is positioned against the nose of the user (Annotated Fig. 1, feat. T), such that, when positioned, the absorber and the face of the user describe a volume therebetween (Annotated Fig. 1, feat. V). Walker further discloses that the positioner is (Fig. 6; Col. 4, lines 39-58).
Walker does not disclose that the nasal drip pad comprises an estimator, wherein the estimator is coupled to the exterior surface of the absorber, wherein the positioner is configured to position the estimator below the nose in a horizontal position, wherein the estimator comprises a plurality of markings, the plurality of markings being graduated in a vertical direction, wherein each of the plurality of markings indicated a corresponding estimated amount of a plurality of estimated amounts, and each corresponding estimated amount of the plurality of estimate amounts represents an estimated amount of drainage from the nose of a plurality of estimate amounts of drainage from the nose into the volume.
Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai teaches a scale that is graduated in two dimensions (Fig. 1, feat. 104; Paragraph 0033) that divides the visible surface of the article into a plurality of mesh openings which allows for the estimation of the absorbed fluid based on the thickness of the article and the number of mesh openings covered by fluid (Paragraphs 0021-0022). This printed scale advantageously allows a user or caregiver to estimate the amount of absorbed fluid without depending on the difference in weight of the article before and after absorption (Paragraph 0006), which could potentially lead to erroneous estimation (Paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker so that it comprises an estimator coupled to the exterior surface of the absorber, the estimator comprising a plurality of 
    PNG
    media_image1.png
    481
    356
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Adapted from Figure 6 of Walker (U.S. Patent No. 5,383,891))]position.

Regarding claim 4, Walker in view of Murai discloses the nasal drip pad of claim 1. Walker does not disclose a non-absorbent shield on the exterior surface of the absorber configured to prevent spillage from the nasal drip pad.
As discussed above, Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai further teaches that the absorbent article comprises a fluid-impermeable backsheet (Fig. 1, feat. 102; Paragraph 0033). Murai teaches that the backsheet allows the article to retain fluid that is absorbed by the absorbent core (Paragraph 0033). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai so that is comprises a non-absorbent shield on the exterior surface of the absorber configured to prevent spillage from the apparatus as taught by Murai so that the nasal drip pad is capable of retaining fluid.
Regarding claim 32, Walker in view of Murai discloses the nasal drip pad of claim 1.
As discussed above, Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai teaches a scale that is graduated in two dimensions (Fig. 1, feat. 104; Paragraph 0033) that divides the visible surface of the article into a plurality of mesh openings which allows for the estimation of the absorbed fluid based on the thickness of the article and the number of mesh openings covered by fluid and the known absorbency of the article (Paragraphs 0021-0022). This printed scale advantageously allows a user or caregiver to estimate the amount of absorbed fluid without depending on the difference in weight of the (Paragraph 0006), which could potentially lead to erroneous estimation (Paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the nasal drip pad disclosed by Walker in view of Murai so that the markings provide an estimate of an amount of fluid absorbed by the absorber, where the drainage comprises the fluid absorbed by the absorber, a distance between each marking of the plurality of markings and a next marking of the plurality of markings corresponds to an absorbency of a portion of the absorbent material between the each marking and the next marking of the plurality of markings, each marking of the markings corresponds to an estimator value of a plurality of estimator values, and each of the plurality of estimator values corresponds to the absorbency of the portion of the absorbent material between the each marking and a previous marking of the plurality of markings as taught by Murai so that a user or caregiver could estimate the amount of absorbed fluid without depending on the difference in weight of the article before and after absorption.
Regarding claim 34, Wilkinson in view of Murai discloses the nasal drip pad of claim 32.
As discussed above, Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai teaches a scale that is graduated in two dimensions (Fig. 1, feat. 104; Paragraph 0033) that divides the visible surface of the article into a plurality of mesh openings which allows for the estimation of the absorbed fluid based on the thickness of the article and the number of mesh openings covered by fluid and the known absorbency of the article (Paragraphs 0021-0022). Therefore, Murai teaches that the portion is one of a plurality of portions (Paragraph 0021, lines 1-8), a thickness of the absorber in each portion of the plurality (Paragraph 0021, lines 1-4; Paragraph 0022), the estimator describes an area of a surface of the each portion (Paragraph 0021), an absorbency of the each portion is described by an absorbency coefficient (Paragraph 0021, lines 8-11), an estimate of an amount of fluid absorbed by the each portion is the area of the each portion multiplied by the thickness value of the each portion multiplied by the absorbency of the each portion (Paragraphs 0021-0023), and the estimate of the amount of fluid absorbed by the absorber is the sum of the estimate of the amount of fluid absorbed by the each portion, for each of one or more portions of the plurality of portions that have absorbed the fluid (Paragraph 0021). This printed scale advantageously allows a user or caregiver to estimate the amount of absorbed fluid without depending on the difference in weight of the article before and after absorption (Paragraph 0006), which could potentially lead to erroneous estimation (Paragraph 0004). Therefore, it would have been obvious to estimate the amount of fluid absorbed by the absorber in the nasal drip pad disclosed by Walker in view of Murai by taking a sum of the estimate of the amount of fluid absorbed by each portion of the nasal drip pad.
Regarding claim 35, Walker in view of Murai discloses the nasal drip pad of claim 34.
As discussed above, Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai teaches a scale that is graduated in two dimensions (Fig. 1, feat. 104; Paragraph 0033) that divides the visible surface of the article into a plurality of mesh openings which allows for the estimation of the absorbed fluid based on the thickness of the article and the number of mesh openings covered by fluid and the known absorbency of the article (Paragraphs 0021-0022). Therefore, Murai teaches that the portion is one of a plurality of (Paragraph 0021, lines 1-8), a thickness of the absorber in each portion of the plurality of portions is described by a thickness value (Paragraph 0021, lines 1-4; Paragraph 0022), the estimator describes an area of a surface of the each portion (Paragraph 0021), an absorbency of the each portion is described by an absorbency coefficient (Paragraph 0021, lines 8-11), an estimate of an amount of fluid absorbed by the each portion is the area of the each portion multiplied by the thickness value of the each portion multiplied by the absorbency of the each portion (Paragraphs 0021-0023), and the estimate of the amount of fluid absorbed by the absorber is the sum of the estimate of the amount of fluid absorbed by the each portion, for each of one or more portions of the plurality of portions that have absorbed the fluid (Paragraph 0021). Therefore, Murai teaches that the estimated amount of drainage is also based, at least in part, on the amount of fluid absorbed by the absorber.
Regarding claim 36, Walker in view of Murai discloses the nasal drip pad of claim 35.
As discussed above, Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai teaches a scale that is graduated in two dimensions (Fig. 1, feat. 104; Paragraph 0033) that divides the visible surface of the article into a plurality of mesh openings which allows for the estimation of the absorbed fluid based on the thickness of the article and the number of mesh openings covered by fluid and the known absorbency of the article (Paragraphs 0021-0022). Additionally, as discussed above, Murai teaches that the estimated amount of drainage is based, at least in part, on the amount of fluid absorbed by the absorber. It is known in the art that a rate of change can be calculated by dividing the overall amount of change by time. Therefore, it would have been obvious to one of ordinary skill in the art prior to 
Regarding claim 37, Walker in view of Murai discloses the nasal drip pad of claim 36.
As discussed above, Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai teaches a scale that is graduated in two dimensions (Fig. 1, feat. 104; Paragraph 0033) that divides the visible surface of the article into a plurality of mesh openings which allows for the estimation of the absorbed fluid based on the thickness of the article and the number of mesh openings covered by fluid and the known absorbency of the article (Paragraphs 0021-0022). Additionally, as discussed above, Murai teaches that the estimated amount of drainage is based, at least in part, on the amount of fluid absorbed by the absorber, and that a rate of fluid loss is determined by dividing the estimate of the amount of fluid absorbed by the absorber by a time value. It is known in the art that an overall amount of change can be calculated by multiplying the rate of change by a time value. If one of ordinary skill in the art wanted to calculate an estimated rate of drainage amount from the nose of a patient, it would be obvious to determine it based, at least in part, on the rate of fluid loss and a time value representing the amount of time the nasal drip pad has been worn by a user.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent No. 5,383,891) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114) and Miura (U.S. Patent No. 5,727,544).
Regarding claim 3, Walker in view of Murai discloses the nasal drip pad of claim 1. Walker in view of Murai does not disclose that the pad comprises a formable member.
Miura teaches a mask for maintaining warmth in the nasal area (Abstract). Miura teaches that the mask should include a flexible metallic wire in order to conform to the shape of the face (Fig. 1, feat. 11; Col. 4, lines 40-46). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pad disclosed by Walker in view of Murai so that it comprises a formable member so that the pad will conform to the wearer’s face as taught by Miura.
Claims 5, 33, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent No. 5,383,891) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114) and Kaczmarzyk et al. (U.S. Patent No. 3,805,790).
Regarding claim 5, Walker in view of Murai discloses the nasal drip pad of claim 1. Walker in view of Murai does not disclose that a thickness of the absorber is variable.
Kaczmarzyk teaches an absorbent sanitary pad (Abstract). Kaczmarzyk teaches an absorbent pad in which the thickness of the absorbent is greatest in the rear (Fig. 3, feat. 17) and central portions (Fig. 3, feat. 16) of the pad, and thinnest at the front of the pad (Fig. 3, feat. 19; Col. 3, lines 48-65). Kaczmarzyk teaches that tapering the absorbent material so that the bulk of the thickness and absorbent capacity lies in the rear and back portions of the article, away from the front of the article where menstrual exudate is mostly likely to insult the pad, allows for efficient use of the absorbent material while keeping the article discrete (Col. 3, lines 48-65)
Regarding claim 33, Walker in view of Murai discloses the nasal drip pad of claim 32. Walker in view of Murai does not disclose that the absorbent material increases in absorbency from the top edge to the bottom edge by virtue of a thickness of the absorbent material becoming progressively thicker towards the bottom edge.
As discussed above, Kaczmarzyk teaches an absorbent sanitary pad (Abstract). Kaczmarzyk teaches an absorbent pad in which the thickness of the absorbent is greatest in the rear (Fig. 3, feat. 17) and central portions (Fig. 3, feat. 16) of the pad, and thinnest at the front of the pad (Fig. 3, feat. 19; Col. 3, lines 48-65). Kaczmarzyk teaches that tapering the absorbent material so that the bulk of the thickness and absorbent capacity lies in the rear and back portions of the article, away from the front of the article where menstrual exudate is mostly likely to insult the pad, allows for efficient use of the absorbent material while keeping the article discrete (Col. 3, lines 48-65). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai so that the thickness of the absorbent material is progressively thicker toward the bottom edge, and the absorbency of the absorbent material would therefore increase from the top edge to the bottom edge, and that the thickness of the absorbent material would therefore be thicker away from the top at which the nasal exudate would insult the pad and the absorbent material would be efficiently utilized as taught by Kaczmarzyk.
Regarding claim 38, Walker in view of Murai discloses the nasal drip pad of claim 1.
As discussed above, Kaczmarzyk teaches an absorbent sanitary pad (Abstract). Kaczmarzyk teaches an absorbent pad in which the thickness of the absorbent is greatest in the (Fig. 3, feat. 17) and central portions (Fig. 3, feat. 16) of the pad, and thinnest at the front of the pad (Fig. 3, feat. 19; Col. 3, lines 48-65). Kaczmarzyk teaches that tapering the absorbent material so that the bulk of the thickness and absorbent capacity lies in the rear and back portions of the article, away from the front of the article where menstrual exudate is mostly likely to insult the pad, allows for efficient use of the absorbent material while keeping the article discrete (Col. 3, lines 48-65). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai so that the absorber includes a variable amount of material resulting in the absorber having a variable thickness as taught by Kaczmarzyk so that the nasal drip pad efficiently uses its absorbent material.
Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai teaches a scale that is graduated in two dimensions (Fig. 1, feat. 104; Paragraph 0033) that divides the visible surface of the article into a plurality of mesh openings which allows for the estimation of the absorbed fluid based on the thickness of the article and the number of mesh openings covered by fluid (Paragraphs 0021-0022). Murai further teaches that the size of the mesh openings should vary according to the thickness of the underlying absorbent material (Paragraphs 0022-0023). This printed scale advantageously allows a user or caregiver to estimate the amount of absorbed fluid without depending on the difference in weight of the article before and after absorption (Paragraph 0006), which could potentially lead to erroneous estimation (Paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad 
Regarding claim 46, Walker in view of Murai and Kaczmarzyk discloses the nasal drip pad of claim 5.
As discussed above, Kaczmarzyk teaches an absorbent sanitary pad (Abstract). Kaczmarzyk teaches an absorbent pad in which the thickness of the absorbent is greatest in the rear (Fig. 3, feat. 17) and central portions (Fig. 3, feat. 16) of the pad, and thinnest at the front of the pad (Fig. 3, feat. 19; Col. 3, lines 48-65). Kaczmarzyk teaches that tapering the absorbent material so that the bulk of the thickness and absorbent capacity lies in the rear and back portions of the article, away from the front of the article where menstrual exudate is mostly likely to insult the pad, allows for efficient use of the absorbent material while keeping the article discrete (Col. 3, lines 48-65).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent No. 5,383,891) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114) and Smith et al. (U.S. Patent No. 2,361,506).
Regarding claim 6, Walker in view of Murai discloses the nasal drip pad of claim 1. Walker in view of Murai does not disclose that the nasal drip pad further comprises an adjuster configured to adjust a length of the positioner.
Smith teaches a bandage (Fig. 11, feat. 26) comprising an adjustable length strap (Fig. 11, feats. 14 and 18; Col. 3, line 59 - Col. 4, line 9). Smith teaches that the adjustable length strap allows the bandage to be secured to a patient without harming them (Col. 3, lines 59-72). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai so that it comprises an adjuster configured to adjust a length of the positioner as taught by Smith so that the nasal drip pad could be secured to a patient without harming them.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent No. 5,383,891) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114) and Wilkinson (U.K. Patent Application No. GB 2 200 553).
Regarding claim 7, Walker in view of Murai discloses the nasal drip pad of claim 1. Walker in view of Murai does not disclose that the absorber is detachably coupled to the positioner.
Wilkinson teaches a surgical nasal dressing (Abstract). Wilkinson teaches that the absorbent portion of the dressing is detachably attached to a positioning harness (Page 2, lines 31-37) which advantageously allows the positioning harness to be reused with fresh absorbent (Page 3, line 35 – Page 4, line 4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad of disclosed by Walker in view of Murai so that the absorber is detachably coupled to the positioner as taught by Wilkinson so that the positioner could be reused.
Claims 8, 39, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent No. 5,383,891) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114) and Nilsson et al. (U.S. Patent No. 3,654,929).
Regarding claim 8, Walker in view of Murai discloses the nasal drip pad of claim 1. Walker in view of Murai does not discloses that the positioner comprises an adhesive at at least one of a first end and/or a second end, such that the first end and/or second end is/are detachably coupled to the absorber.
Nilsson teaches an absorbent article comprising superimposed absorbent layers (Abstract). Nilsson teaches an absorbent article with two absorbent layers (Fig. 1, feats. 1 and 5; Col. 2, lines 50-75) removably attached to each other with adhesive (Col. 1, lines 35-50; Col. 2, lines 39-49). Nilsson teaches that removably attaching components allows them to be separated and used separately (Col. 1, lines 35-50)
Regarding claim 39, Walker in view of Murai discloses the nasal drip pad of claim 1. Walker in view of Murai does not disclose that the absorber comprises a plurality of layers of absorbent material.
As discussed above, Nilsson teaches an absorbent article comprising superimposed absorbent layers (Abstract). Nilsson teaches an absorbent article with two absorbent layers (Fig. 1, feats. 1 and 5; Col. 2, lines 50-75) removably attached to each other with adhesive (Col. 1, lines 35-50; Col. 2, lines 39-49). Nilsson teaches that removably attached absorbent layers can advantageously each be used separately if the amount of fluid to be absorbed is small (Col. 1, lines 46-50). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai so that the absorber comprises a plurality of layers of absorbent material as taught by Nilsson so that the number of layers can be adjusted to the expected amount of drainage.
Regarding claim 40, Walker in view of Murai and Nilsson discloses the nasal drip pad of claim 39.
Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai teaches a scale that is graduated in two dimensions (Fig. 1, feat. 104; Paragraph 0033) that divides the visible surface of the article into a plurality of mesh openings which allows for the estimation of the absorbed fluid based on the thickness of the article and the number of mesh openings covered by fluid (Paragraphs 0021-0022). Murai further teaches that the size of the mesh openings should vary according to the thickness of the underlying absorbent material (Paragraphs 0022-0023). This printed scale advantageously allows a user or caregiver to estimate the amount of absorbed fluid without depending on the difference in weight of the article before and after absorption (Paragraph 0006), which could potentially lead to erroneous estimation (Paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai and Nilsson so that a spacing between one of the plurality of markings and a next one of the plurality of markings varies according to the variable thickness as taught by Murai so that a user or caregiver could estimate the amount of absorbed fluid without depending on the difference in weight of the article before and after absorption.
Regarding claim 41, Walker in view of Murai and Nilsson discloses the nasal drip pad of claim 40.
As discussed above, Nilsson teaches an absorbent article comprising superimposed absorbent layers (Abstract). Nilsson teaches an absorbent article with two absorbent layers (Fig. 1, feats. 1 and 5; Col. 2, lines 50-75) removably attached to each other with adhesive (Col. 1, lines 35-50; Col. 2, lines 39-49). Nilsson teaches that removably attached absorbent layers can advantageously each be used separately if the amount of fluid to be absorbed is small (Col. 1, lines 46-50).
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent No. 5,383,891) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114), Nilsson et al. (U.S. Patent No. 3,654,929), and Dontas (U.S. Patent Application Publication No. 2011/0218509).
Regarding claim 42, Walker in view of Murai and Nilsson discloses the nasal drip pad of claim 41. Walker in view of Murai and Nilsson does not disclose that a surface of a layer of the plurality of layers in contact with a user’s skin is coated with a non-stick coating.
Dontas teaches a wound care bandage (Abstract). Dontas teaches that the patient facing side of the wound care bandage comprise a non-stick material in order to improve patient comfort (Paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai and Nilsson so that the surface of a layer of the plurality of layers in contact with a user’s skin is coated with a non-stick coating in order to improve patient comfort as taught by Dontas.
Regarding claim 43, Walker in view of Murai, Nilsson, and Dontas disclose the nasal drip pad of claim 42.
As discussed above, Dontas teaches a wound care bandage (Abstract). Dontas further teaches that the bandage is sealed to the patient’s skin in order to prevent leakage (Paragraph 0006). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai, Nilsson, and Dontas so that the positioner is configured to cause the surface of .
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent No. 5,383,891) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114) and MacDonald et al. (U.S. Patent Application Publication No. 2006/0114754).
Regarding claim 44, Walker in view of Murai discloses the nasal drip pad of claim 1.
As discussed above, Murai teaches an absorbent article with a visible scale that allows a user to estimate the amount of fluid discharged from the human body into the absorbent article (Abstract). Murai teaches a scale that is graduated in two dimensions (Fig. 1, feat. 104; Paragraph 0033) that divides the visible surface of the article into a plurality of mesh openings which allows for the estimation of the absorbed fluid based on the thickness of the article and the number of mesh openings covered by fluid (Paragraphs 0021-0022). This printed scale advantageously allows a user or caregiver to estimate the amount of absorbed fluid without depending on the difference in weight of the article before and after absorption (Paragraph 0006), which could potentially lead to erroneous estimation (Paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai so that the estimator is vertically divided into a plurality of horizontal regions by the markings, each horizontal region of the plurality of horizontal regions is defined by a marking of the plurality of markings and a next marking of the plurality of markings, the marking is at a vertically lower position on the estimator than a vertical position of the next marking as taught by Murai so that 
MacDonald teaches a timing indicator employing colored regions (Abstract). The indicator taught by MacDonald is intended for use for monitoring the progress of absorbent personal care garments (Paragraph 0020). MacDonald teaches that different zones of the indicator are color coded to be visually distinct (Fig. 2; Paragraph 0052). MacDonald teaches that the colored regions allow an observer to easily track the visual change in the device (Paragraph 0090). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad disclosed by Walker in view of Murai so that each horizontal region of the plurality of horizontal regions is designated by a color of the each horizontal region, and a vertically lowest horizontal region of the plurality of regions is shaded green to indicate a safe level of drainage so that an observer could easily track the visual change in the nasal drip pad as taught by MacDonald.
Regarding claim 45, Walker in view of Murai and MacDonald discloses the nasal drip pad of claim 44.
As discussed above, MacDonald teaches a timing indicator employing colored regions (Abstract). The indicator taught by MacDonald is intended for use for monitoring the progress of absorbent personal care garments (Paragraph 0020). MacDonald teaches that different zones of the indicator are color coded to be visually distinct (Fig. 2; Paragraph 0052). MacDonald teaches that the colored regions allow an observer to easily track the visual change in the device (Paragraph 0090). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nasal drip pad .
Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 10/16/2020, with respect to the objection to claim 4 have been fully considered and are persuasive in light of the amendment to claim 4. Therefore, the objection has been withdrawn.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejection of claim 5 under 35 U.S.C. 112(a) as failing to comply with the written description requirement have been fully considered and are persuasive in light of the amendment to claim 5. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejection of claim 37 under 35 U.S.C. 112(a) as failing to comply with the written description requirement have been fully considered and are not persuasive, even in light of the amendment to claim 37 and the paragraphs and figures pointed out by applicant. The phrase “estimated rate of drainage amount” does not appear in the specification, and does not seem to be synonymous with the terms provided, even in the paragraphs pointed out by applicant. Paragraph 0035 discusses the methods for determining an “estimated amount of fluid” (which would be synonymous with an estimated amount of drainage) and a “rate of fluid loss”, neither of which seem to be synonymous with “estimated rate of drainage amount”. Paragraphs 0045 
Applicant’s arguments, see pages 9 and 10 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejection of claim 35 under 35 U.S.C. 112(d) as failing to further limit the subject matter of the claim from which it depends have been fully considered and are persuasive in light of the amendments to claims 1, 32, and 35. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 10-14 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejection of claims 1, 3-5, 7, 8, and 32 under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.K. Patent Application No. GB 2 200 553) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114) have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 1, 4, 32, and 34-37 under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent No. 5,383,891) in view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114), claim 3 under 35 U.S.C. 103 as being unpatentable over Walker in view of Murai and Miura (U.S. Patent No. 5,727,544), claims 5, 33, 38, and 46 under Walker in view of Murai and Kaczmarzyk et al. (U.S. Patent No. 3,805,790), claim 7 under Walker in view of Murai and Wilkinson, and claim 8 under 35 U.S.C. 103 as being unpatentable over Walker in view of Murai and Nilsson et al. (U.S. Patent No. 3,654,929).
Applicant’s arguments, see page 14 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Murai and Smith et al. (U.S. Patent No. 2,361,506) have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claim 6 under 35 U.S.C. 103 as being unpatentable over Walker in view of Murai and Smith.
Applicant’s arguments, see page 14 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejections of claims 33 and 38 under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Murai and Kaczmarzyk have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 5, 33, 38, and 46 under 35 U.S.C. 103 as being unpatentable over Walker in view of Murai and Kaczmarzyk.
Applicant’s argument, see pages 14 and 15 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejections of claims 39-41 under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Murai and Nilsson have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 8 and 39-41 under 35 U.S.C. 103 as being unpatentable over Walker in view of Murai and Nilsson.
Applicant’s arguments, see page 15 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejections of claims 42 and 43 under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Murai, Nilsson and Dontas (U.S. Patent Application Publication No. 2011/02128509) have been fully considered and are persuasive in light of the amendment to 
Applicant’s arguments, see page 15 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejections of claims 44 and 45 under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Murai and MacDonald et al. (U.S. Patent Application Publication No. 2006/0114754) have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 44 and 45 under 35 U.S.C. 103 as being unpatentable over Walker in view of Murai and MacDonald.
Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jasen et al. (U.S. Patent No. 5,284,469) discloses a nasal dressing holder.
Numano (U.S. Patent No. 5,007,114) discloses a humidity retaining mask.
Phillips (U.S. Patent No. 2,087,042) discloses a nose mounted device.
Anderson (U.S. Patent No. 2,161,607) discloses a nasal filter device comprising a positioner.
Kleman (U.S. Patent No. 8,622,059) discloses a face mask with an absorbent element.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        

/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781